Case 16-20317        Doc 72      Filed 05/13/19    Entered 05/13/19 15:29:29          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 20317
         Larry Fisher
         Patricia Fisher
                     Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 06/22/2016.

         2) The plan was confirmed on 08/22/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
03/13/2017, 08/02/2017.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 11/22/2016, 06/28/2017, 01/02/2019.

         5) The case was Dismissed on 01/09/2019.

         6) Number of months from filing to last payment: 28.

         7) Number of months case was pending: 35.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-20317            Doc 72        Filed 05/13/19    Entered 05/13/19 15:29:29                Desc         Page 2
                                                        of 4



 Receipts:

           Total paid by or on behalf of the debtor                  $7,200.00
           Less amount refunded to debtor                                $0.00

 NET RECEIPTS:                                                                                          $7,200.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                      $3,883.00
     Court Costs                                                                    $0.00
     Trustee Expenses & Compensation                                              $313.20
     Other                                                                          $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                      $4,196.20

 Attorney fees paid and disclosed by debtor:                       $500.00


 Scheduled Creditors:
 Creditor                                            Claim         Claim            Claim       Principal      Int.
 Name                                      Class   Scheduled      Asserted         Allowed        Paid         Paid
 Agape                                 Secured             0.00           NA              NA            0.00       0.00
 American InfoSource LP as agent for   Unsecured      1,007.00         540.95          540.95           0.00       0.00
 Americredit Financial Ser Inc         Unsecured      9,439.00       9,439.97        9,439.97           0.00       0.00
 Amerifinancial Solutio                Unsecured         256.00           NA              NA            0.00       0.00
 AT&T Mobility II LLC                  Unsecured           0.00      1,330.38        1,330.38           0.00       0.00
 Capital Asset Recovery LLC            Secured        3,820.33       3,820.33        3,820.33      2,893.43      60.37
 CAPITAL ONE                           Unsecured           0.00           NA              NA            0.00       0.00
 Cavalry SPV I LLC                     Unsecured         496.00        496.46          496.46           0.00       0.00
 Commonwealth Edison Company           Unsecured      1,406.00       1,045.06        1,045.06           0.00       0.00
 Convergent Outsourcing                Unsecured         403.00           NA              NA            0.00       0.00
 Educational Credit Management Corp    Unsecured           0.00    25,923.66        25,923.66           0.00       0.00
 Enhanced Recovery                     Unsecured         298.00           NA              NA            0.00       0.00
 First Premier Bank                    Unsecured         910.00           NA              NA            0.00       0.00
 First Premier Bank                    Unsecured         906.00           NA              NA            0.00       0.00
 First Premier Bank                    Unsecured           0.00           NA              NA            0.00       0.00
 Illinois Dept of Revenue 0414         Unsecured           0.00      3,672.84        3,672.84           0.00       0.00
 Illinois Dept of Revenue 0414         Priority            0.00          0.00            0.00           0.00       0.00
 Internal Revenue Service              Unsecured     35,698.76     35,698.76        35,698.76           0.00       0.00
 Internal Revenue Service              Priority           50.00         50.00           50.00          50.00       0.00
 Linebarger Goggan Blair & Simpson     Unsecured      2,440.00            NA              NA            0.00       0.00
 Midland Funding LLC                   Unsecured           0.00        678.33          678.33           0.00       0.00
 Midland Funding LLC                   Unsecured         678.00           NA              NA            0.00       0.00
 Monterey County Bank                  Unsecured           0.00           NA              NA            0.00       0.00
 Monterey County Bank                  Unsecured           0.00           NA              NA            0.00       0.00
 Nicor Gas                             Unsecured         325.13        607.32          607.32           0.00       0.00
 Peoples Energy Corp                   Unsecured      1,943.00       3,254.30        3,254.30           0.00       0.00
 Portfolio Recovery Associates         Unsecured         334.00        334.48          334.48           0.00       0.00
 Resmae Mortgage Corpor                Unsecured           0.00           NA              NA            0.00       0.00
 Rushmore Loan Management Services     Secured      130,475.00    170,026.73       170,026.73           0.00       0.00
 Rushmore Loan Management Services     Secured       45,076.66     42,346.94        42,346.94           0.00       0.00
 Stellar Recovery                      Unsecured         298.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 16-20317             Doc 72   Filed 05/13/19    Entered 05/13/19 15:29:29                Desc       Page 3
                                                    of 4



 Scheduled Creditors:
 Creditor                                        Claim         Claim        Claim         Principal       Int.
 Name                                 Class    Scheduled      Asserted     Allowed          Paid          Paid
 Triad Financial                   Unsecured           0.00           NA             NA           0.00        0.00
 Turner Acceptance Corporation     Unsecured           0.00           NA             NA           0.00        0.00
 Village of Calumet Park           Unsecured      2,266.76            NA             NA           0.00        0.00
 Wf Crd Svc                        Unsecured           0.00           NA             NA           0.00        0.00
 Wffinance                         Unsecured           0.00           NA             NA           0.00        0.00
 Wffinancial                       Unsecured           0.00           NA             NA           0.00        0.00


 Summary of Disbursements to Creditors:
                                                                Claim          Principal                 Interest
                                                              Allowed              Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                  $170,026.73              $0.00                   $0.00
       Mortgage Arrearage                                 $42,346.94              $0.00                   $0.00
       Debt Secured by Vehicle                             $3,820.33          $2,893.43                  $60.37
       All Other Secured                                       $0.00              $0.00                   $0.00
 TOTAL SECURED:                                          $216,194.00          $2,893.43                  $60.37

 Priority Unsecured Payments:
        Domestic Support Arrearage                              $0.00                 $0.00               $0.00
        Domestic Support Ongoing                                $0.00                 $0.00               $0.00
        All Other Priority                                     $50.00                $50.00               $0.00
 TOTAL PRIORITY:                                               $50.00                $50.00               $0.00

 GENERAL UNSECURED PAYMENTS:                              $83,022.51                  $0.00               $0.00


 Disbursements:

           Expenses of Administration                            $4,196.20
           Disbursements to Creditors                            $3,003.80

 TOTAL DISBURSEMENTS :                                                                            $7,200.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-20317        Doc 72      Filed 05/13/19     Entered 05/13/19 15:29:29            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/13/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
